HELD, that the appeal bond must he in a sum sufficient to. *121cover the judgment below, and the damages and cost's in this Court; or the appeal will be dismissed (1). Stat. 1817, p. 7; — 1823, p. 131. In the case of a writ of error, operating as a supersedeas, the security must be sufficient to secure the whole amount of the judgment. Catlett v. Brodie, 9 Wheat. 553. So, by the 12th rule of the Supreme Court, the penalty of the bond in writs of error, if a supersedeas be allowed, must be the same as is necessary, agreeably to the decision in the text, in the case of an appeal. Vide also to the same effect, Moore v. Gorin, 2 Litt. 186.